Citation Nr: 1235424	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-15 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Nebraska - Western Iowa Healthcare System in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at The Nebraska Medical Center, University Hospital, from July 19, 2010 to July 20, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Nebraska - Western Iowa Healthcare System in Lincoln, Nebraska, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment incurred from July 19, 2010 to July 20, 2010 at The Nebraska Medical Center, Clarkson Hospital - University Hospital.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that proceeding has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's treatment at The Nebraska Medical Center from July 19, 2010 to July 20, 2010, the Veteran was service-connected for cold injury residuals of the left foot, right foot, and left hand, each separately rated as 30 percent disabling; cold injury residuals of the right hand, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.

2.  The Veteran received medical treatment for acute onset hypoxia from July 19, 2010 to July 20, 2010, at The Nebraska Medical Center in Omaha, Nebraska.  

3.  VA payment or reimbursement of the costs of the care from July 19, 2010 to July 20, 2010, was not authorized.

4.  The Veteran is insured by Medicare Parts A and B.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred from July 19, 2010 to July 20, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, because the claim in this case concerns reimbursement of an unauthorized medical expense, a claim where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA does not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Accordingly, the duty to notify and the duty to assist need not be discussed.

Nevertheless, the Board points out that the VAMC has explained to the Veteran the basis for the finding that the medical expenses incurred from July 19, 2010 to July 20, 2010, were not covered by VA.  The Veteran was provided with a letter in March 2011 that fully explained the Veteran's and VA's obligations with respect to seeking and obtaining the evidence needed to support the Veteran's claim.  The Veteran also has been afforded the opportunity to present information and evidence in support of the claim, including during an August 2011 hearing before a representative of the RO and the above-referenced August 2012 Board hearing.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of his claim.  

Medical Expense Reimbursement

The basic facts in this case are not in dispute.  At the time of the incident in question, the Veteran was service-connected for cold injury residuals of the left foot, right foot, and left hand, each separately rated as 30 percent disabling; cold injury residuals of the right hand, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran seeks reimbursement for medical care received from The Nebraska Medical Center, Clarkson Hospital - University Hospital ("The Nebraska Medical Center") from July 19, 2010 to July 20, 2010.  That day, the Veteran woke in the morning with shortness of breath and developed shaking and chills.  Eventually the Veteran became essentially unresponsive and his wife called 911.  When paramedics arrived the Veteran was unresponsive and cyanotic, with oxygen saturation in the 60s to 70 percent.  The Veteran's wife told the paramedics that he received his care through VA and requested that he be sent to a VA medical facility.  The paramedics informed her that instead the Veteran would be taken to The Nebraska Medical Center.  

When the Veteran arrived at The Nebraska Medical Center his oxygen saturation was 93 percent on facial BiPAP.  In the emergency room, he was weaned off facial BiPAP until he had 95 percent oxygen saturation on 3 liters nasal cannula.  At that time, the Veteran stated that he was unsure what precipitated the event, but that he was particularly sensitive to heat and humidity.  The Veteran had a prior diagnosis of chronic obstructive pulmonary disease (COPD) for which he is not service connected.  The Veteran stated that he felt the problem had been COPD exacerbation.  On examination of the extremities, there was no cyanosis, clubbing, or edema and he had good pulses bilaterally.  The Veteran states that when informed he was not at a VA medical facility he indicated that he would like to be transferred there.  The medical staff responded that The Nebraska Medical Center had a relationship with VA and VA would cover his stay.

The Veteran was discharged the following day.  The July 20, 2010 discharge summary indicated an admission diagnosis of acute exacerbation of COPD, fever, hypoxia, sinus tachycardia, and hypertension.  The Veteran was discharged with instructions for a stress test at VA in August 2010.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2011).  

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2011); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, while the Veteran has not explicitly claimed that the treatment at The Nebraska Medical Center from July 19, 2010 to July 20, 2010 was authorized in advance, he has asserted that The Nebraska Medical Center staff informed the Veteran that there was a relationship with VA that would provide for his stay.  The Court of Appeals for Veterans Claims, however, has determined that "the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation."  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  Although the specific regulation in Smith, 38 C.F.R. § 17.50d (a), has since been amended, it was of similar content to the current 38 C.F.R. § 17.54.

Accordingly, the Board must conclude that prior authorization for the private medical treatment received from July 19, 2010 to July 20, 2010, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

As noted above, the Veteran has been service-connected for cold injury residuals of the left foot, right foot, and left hand, each separately rated as 30 percent disabling; cold injury residuals of the right hand, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  These ratings were in place at the time of the July 2010 treatment at The Nebraska Medical Center.  

The Veteran does not argue that his treatment from July 19, 2010 to July 20, 2010 was directly for a service-connected disability.  The Board has considered, however, the arguments of the Veteran and his representative that his service-connected cold weather residuals of the bilateral upper and lower extremities caused or contributed to his July 2010 health problems requiring treatment at The Nebraska Medical Center.  In that regard, the Veteran and his wife acknowledged that while they notified The Nebraska Medical Center staff about the cold weather injuries and residuals, at no time did any medical professional indicate the existence of any relationship between the July 2010 health problems and the cold weather residuals.  While the Board acknowledges that the Veteran reported chills in association with his shortness of breath on July 19, 2010, medical professionals attributed these problems to an acute exacerbation of COPD and not to cold weather residuals.  Indeed, examination of the bilateral upper and lower extremities at the time was wholly normal.  

The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observed and experienced; for example, they are competent to discuss the existence of shaking chills.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this instance, however, the Veteran and his wife as lay persons have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his service-connected cold weather residuals (manifested by neurological symptoms, such as numbness, tingling, and loss of sensation) and his shortness of breath and shaking chills that were diagnosed by medical professionals as an acute exacerbation of COPD.  The Board finds any such assertions by the Veteran or his wife particularly problematic in light of the Veteran's contemporaneous statements attributing the problem to a flare-up of his COPD, which was adversely affected by heat and humidity.  As such, the Board ascribes far more weight to the conclusions of the July 2010 The Nebraska Medical Center treatment providers who, despite notification by the Veteran and his wife about his cold weather residuals, attributed his July 2010 health problems solely to an acute exacerbation of COPD and other nonservice-connected issues, such as hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In addition to the above service-connected disabilities, the Veteran was granted entitlement to a total disability rating based on individual unemployability in a November 2011 rating decision, effective from September 2011.  The Board has considered the arguments of the Veteran's representative that this TDIU establishes entitlement under 38 C.F.R. § 17.120(a)(3).  However, the TDIU rating was not effective until more than one year after the July 2010 treatment at The Nebraska Medical Center.  As such, at the time of the July 2010 treatment at The Nebraska Medical Center the Veteran did not have a total disability permanent in nature resulting from a service-connected disability for the purposes of 38 C.F.R. § 17.120(a)(3).  

The evidence does not suggest, nor has the Veteran contended, that he is participating in a rehabilitation program under 38 U.S.C. Chapter 31.

Therefore, the threshold criteria for payment or reimbursement under the provisions of 38 U.S.C.A. § 1728 have not been met.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2011).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

After full consideration of the Veteran's claim file and the applicable laws and regulations, the Board concludes that reimbursement under 38 U.S.C.A. § 1725 similarly is not warranted.

The following facts are undisputed: the Veteran is financially liable to The Nebraska Medical Center, Clarkson Hospital - University Hospital in Omaha, Nebraska; the hospital holds itself out as providing emergency care to the public; and the Veteran's treatment on July 19, 2010 and July 20, 2010 was unrelated to a workplace accident or injury.  It is also undisputed that the Veteran's wife believed that a delay in treatment would have been hazardous to life or health.  In addition, the Veteran was enrolled in the VA health system in the two years prior to July 19, 2010.  

There is some question, as to whether VA or other Federal facility/provider was feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.  As noted, the Veteran's wife has indicated she instructed the paramedics to take the Veteran to a VA medical facility.  It is unclear from the record why the paramedics refused.  Affording the Veteran the benefit of the doubt, the Board will assume that the paramedics' refusal was based on a determination that the nearest available appropriate level of care was at a non-VA medical center.

The issue turns, therefore, on whether the Veteran satisfies section (g) of § 17.1002.  As mentioned above, this provision requires that the Veteran have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  

A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2011).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare Part A or Medicare Part B.  

In this instance, the evidence of record reveals (and the Veteran concedes) that he has active Medicare (Part A and Part B) coverage.  Thus, the record clearly shows that the Veteran has coverage under health insurance that, in whole or part, provides coverage for emergency and inpatient medical treatment.  Moreover, the Veteran concedes that Medicare covered approximately $10,000 of the bill for the July 19, 2010 to July 20, 2010 services from The Nebraska Medical Center.  In that regard, 38 U.S.C.A. § 1725(b)(3)(B) states that the Veteran's eligibility for Medicare Parts A and B precludes reimbursement by VA irrespective of whether the specific services at issue were covered, in whole or in part, under Medicare.    

In summary, the Veteran fails to meet subsection (g) of § 17.1002 because he has Medicare Parts A and B as his health insurance coverage.  Therefore, because the Veteran does not meet all of the requirements of 38 C.F.R. § 17.1002, reimbursement is prohibited.  The Board need not go into whether he meets any of the other criteria, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  See Melson, 1 Vet. App. at 337.

Thus, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders, the preponderance of the evidence is against his unauthorized medical expenses claim such that it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

While the Board sympathizes with the argument that denying reimbursement in this circumstance could deter Veterans from seeking necessary emergent care from private health care facilities, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at The Nebraska Medical Center, Clarkson Hospital - University Hospital from July 19, 2010 to July 20, 2010, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


